IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               July 22, 2008
                               No. 07-10948
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JUAN MARTINEZ, JR

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 1:07-CR-47-1


Before JONES, Chief Judge, and STEWART and PRADO, Circuit Judges.
PER CURIAM:*
     Juan Martinez, Jr., appeals the sentence imposed following the revocation
of his supervised release. He contends that after United States v. Booker,
543 U.S. 220 (2005), sentences imposed upon revocation of supervised release
are reviewed under the reasonableness standard. Further, he argues that the
sentence imposed above the recommended range was unreasonable in light of
the factors set forth in 18 U.S.C. § 3553(a) and the district court failed to



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10948

articulate any reasons for imposing the sentence. Because Martinez did not
object in the district court to the reasonableness of his sentence or to the district
court’s failure to state reasons for the sentence imposed, review is for plain error.
See United States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007).
      The district court sentenced Martinez to 18 months of imprisonment.
Martinez’s sentence, while in excess of the 5 to 11-month range indicated by the
policy statements, was within the 24-month statutory maximum term of
imprisonment that the district court could have imposed.             See 18 U.S.C.
§§ 3559(a)(3), 3583(e)(3); 21 U.S.C. §§ 841(b)(1)(C), 846; U.S.S.G. § 7B1.4(a).
Therefore, Martinez’s sentence was neither unreasonable nor plainly
unreasonable, and he has not shown plain error. See Jones, 484 F.3d at 786,
792. Further, even if the district court’s failure to articulate reasons for the
sentence imposed constituted plain error, Martinez has failed to show that the
error affected his substantial rights because the 18-month sentence was
supported by the record and not contrary to law. See United States v. Izaguirre-
Losoya, 219 F.3d 437, 441-42 (5th Cir. 2000). Finally, any error in failing to
articulate reasons for the sentence imposed would not affect the fairness,
integrity, or public reputation of the judicial proceedings. See id. at 442.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2